There were misstatements in the application for insurance. If the insurer shows that the insured sought medical aid contrary to representations in the application, then the burden is on the beneficiary to show the illness was not serious.Bullock v. Mutual Life Ins. Co. of New York, 166 Mich. 240. In the application, dated February 1, 1936, in answer to the question as to when insured consulted Dr. Winslow, he stated "three years ago," with the date "1932" written over the quoted words in the same blank space. The natural inference from the insurer would be that he only visited the doctor on account of one illness about three years prior to the application. It does not mean that he informed the company that 1932 was the occasion of *Page 546 
his first visit, and three years prior to the application a second one. That this is not the case is shown by the succeeding answers in which he stated he saw the doctor for "anal fissure," and that the duration of the visits was "2-3 days." Insured's misstatements were shown by Dr. Winslow, who testified he attended insured in May, 1932, for duodenal trouble, and that again he treated him in July, 1934, which was about 17 months prior to the date of the application. At that time the doctor, according to his record, found that insured had a slight temperature and heart normal, but also that the "pulse beat rapid when getting on feet from reclining position, not sitting but reclining position." This might signify heart trouble. When the insured consulted the doctor, he stated that he had suffered from acute distress about the heart for two hours the previous evening but thought it was indigestion. He died of heart disease two years later. The duration of the doctor's treatment was not limited to "2-3 days," as stated in the application. When the doctor's memory was refreshed by the reading from a deposition previously given by him and in which he stated that he had attended insured "12 or 15 times, might be 20," he testified that his answer in the deposition was correct. The doctor treated insured for stomach and rectal troubles, the latter consisting of removal of external hemorrhoids and a very simple operation for anal fissure. The doctor testified that the rectal trouble might have required 3 or 4 treatments or possibly 10 or 5. The doctor further testified that at the time of the trouble he was not able to say whether he suspected heart trouble, although he had insured's statement of a sharp seizure of pain about the heart.
If the illness for which the doctor was consulted was not serious, the failure to disclose such attendance *Page 547 
is not such a material misrepresentation as to void the policy.Brown v. Metropolitan Life Ins. Co., 65 Mich. 306
(8 Am. St. Rep. 894); Pudritzky v. Supreme Lodge Knights of Honor,76 Mich. 428; Blumenthal v. Berkshire Life Ins. Co., 134 Mich. 216
(104 Am. St. Rep. 604). When there is testimony that the illness not disclosed by the application and for which medical aid was sought, was serious, the question of the seriousness becomes one for the jury. Hann v. National Union,97 Mich. 513 (37 Am. St. Rep. 365); Rhode v. Metropolitan LifeIns. Co., 132 Mich. 503. The cases relied upon by defendant are distinguishable, as set forth in Justice BUSHNELL'S opinion.
There are important questions of fact presented and for that reason, there should be a new trial.
FEAD, C.J., and NORTH and WIEST, JJ., concurred with BUTZEL, J.